UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1190


TONY BERT TANG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2014               Decided:   October 2, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, Brooklyn, New York, for Petitioner. Stuart
F. Delery, Assistant Attorney General, Mary Jane Candaux,
Assistant Director, Robbin K. Blaya, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony Bert Tang, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing     his   appeal     from   the    immigration

judge’s decision denying his requests for asylum and withholding

of removal. *        We have thoroughly reviewed the record, including

the various documentary exhibits relevant to country conditions

in Indonesia and the transcript of Tang’s merits hearing.                                We

conclude      that    the    record   evidence       does   not    compel      a    ruling

contrary to any of the administrative findings of fact, see 8

U.S.C.    §   1252(b)(4)(B)        (2012),     and   that   substantial        evidence

supports the Board’s decision.                 See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).               Accordingly, we deny the petition for

review for the reasons stated by the Board.                        See In re: Tang

(B.I.A. Feb. 5, 2014).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before        this   court   and   argument     would      not       aid   the

decisional process.

                                                                    PETITION DENIED




     *
       Tang does not challenge the denial of relief under the
Convention Against Torture.  Accordingly, review of that issue
is waived.   Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
Cir. 2004).



                                           2